Citation Nr: 0211339	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  00-04 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bipolar disorder.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from February 1963 to November 
1964.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDING OF FACT

1. The veteran is not shown to have bipolar disorder that is 
etiologically related to his active service.

2. A personality disorder is not a disability for VA 
compensation purposes.

3. The evidence does not show that the veteran has a mental 
disorder superimposed on a personality disorder in service.


CONCLUSION OF LAW

Bipolar disorder was not incurred in or aggravated by active 
service nor may a psychosis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 
5103A, 5107 (West Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 4.9, 4.127 (2001); 66 Fed. Reg. 45,620, 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102 and 3.159).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that in November 2000 the Veterans Claims 
Assistance Act of 2000 (VCAA) became law, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, 5107).  The VCAA applies to all pending 
claims for VA benefits and provides, among other things, that 
VA shall make reasonable efforts to notify a claimant of 
relevant evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also requires VA to assist a claimant in obtaining such 
evidence.  See 38 U.S.C.A. §§ 5103, 5103A.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  The veteran was notified of this 
regulatory change in a VA letter issued in April 2002.  As 
set forth below, the RO's actions throughout the course of 
this appeal satisfied the requirements under the VCAA.  

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
in a December 1999 letter and rating decision of the evidence 
needed to substantiate his claim, and he was provided an 
opportunity to submit such evidence.  Moreover, in a February 
2000 statement of the case and supplemental statements of the 
case issued in March 2000, May 2000, August 2000, and 
December 2000, the RO notified the veteran of regulations 
pertinent to service connection claims, informed him of the 
reasons why his claim had been denied, and provided him 
additional opportunities to present evidence and argument in 
support of his claim.  The Board finds that the foregoing 
information provided to the veteran specifically satisfies 
the requirements of 38 U.S.C.A. § 5103 of the new statute in 
that the veteran was clearly notified of the evidence 
necessary to substantiate his claim for service connection.  
Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  VA complied 
with the VCAA's duty to assist by aiding the veteran in 
obtaining outstanding medical evidence.  The veteran's 
service medical records have been received, as have VA 
outpatient treatment reports and hospitalization records.  In 
addition, the veteran was afforded a VA examination for 
psychiatric disorders in June 1999.  During his April 2000 
personal hearing, the veteran reported that had been 
receiving Social Security Administration (SSA) benefits.  He 
stated that the SSA had not scheduled an independent medical 
examination for him, but had used medical evidence from his 
treatment at VA medical facilities to evaluate his 
eligibility for benefits.  He stated that he just signed a 
release of his VA medical records.  In this regard, the Board 
finds that all known and available service, private, and VA 
medical records have been obtained and are associated with 
the veteran's claims file, and that no outstanding SSA 
medical records are available for review.  The veteran does 
not appear to contend otherwise.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statute.  

This appeal arises out of the veteran's claim that his 
bipolar disorder had its onset during active service, and 
that service connection is therefore warranted.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. §  1110 (West Supp. 2001); 38 C.F.R. § 3.303 
(2001).  In addition, certain chronic diseases, such as 
psychoses, may be presumed to have been incurred during 
service if they become manifest to a compensable degree 
within one year following separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.307, 3.309 (2001).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  That an 
injury or disease occurred in service is not enough; there 
must be a disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of chronicity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b) (2001).

In addition, congenital or developmental defects, refractive 
error of the eyes, personality disorders, and mental 
deficiency, are not diseases or injuries within the meaning 
of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9 
(2001); Beno v. Principi, 3 Vet. App. 439 (1992) (holding 
that personality disorders are developmental in nature, and, 
therefore, not entitled to service connection).  In addition, 
VA General Counsel has held that service connection may not 
be granted for a congenital or developmental defect; however, 
disability resulting from a mental disorder that is 
superimposed upon a personality disorder may be service-
connected.  VAOPGCPREC 82-90; see also 38 C.F.R. §§ 3.306, 
4.127 (2001).  

Once all the evidence has been assembled, the Board has the 
responsibility to evaluate the record on appeal.  See 38 
U.S.C.A. § 7104 (West Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West Supp. 
2001); 38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

The veteran's service medical records are included in the 
claims file.  On his January 1963 Report of Medical History, 
the veteran indicated that he had "nervous trouble."  No 
similar notation of nervous trouble was made on his 
contemporaneous Report of Medical Examination.  No 
complaints, treatment, or diagnoses of a psychiatric disorder 
were noted on his entrance examination.  In November 1964, a 
clinical record stated that the veteran had been recommended 
for discharge because of "character and behavior 
disorders."  It was noted that he had a "pathological 
personality disorder" best described as "inadequate 
personality, chronic, severe, unchanged, manifested by bland, 
distant affect, impaired interpersonal relationships, 
impulsivity, one failure after another, and inadequate 
response to emotional, social, and intellectual stimuli."  
The report stated that these symptoms had existed prior to 
service.  An additional service record noted that the veteran 
exhibited inaptitude, lack of motivation, and mental 
deficiencies.  While he reported that he had, in pertinent 
part, "frequent trouble sleeping" on his Report of Medical 
History in November 1964, his subsequent Report of Medical 
Examination listed no complaints, treatment, or diagnoses of 
any pertinent psychiatric disorder.

VA outpatient treatment and hospitalization reports, dated 
January 1999 to June 1999, are of record.  During that time, 
the veteran stated that he had not experienced depression 
until 1997 when he was drinking heavily and had gotten 
divorced.  He asserted that his depressive symptoms 
resurfaced in 1998 when he became separated from his next 
wife.  In January 1999, the veteran was hospitalized for a 
suicide attempt and alcohol dependency.  No psychoses were 
observed.  During that hospitalization and subsequent 
treatment, the veteran was diagnosed with bipolar disorder, 
adjustment disorder with depressed mood, depressive disorder, 
and mood disorder.  The veteran was not diagnosed with an 
Axis II disability or a personality disorder during VA 
outpatient treatment or hospitalization. 

The veteran was afforded a VA examination for mental 
disorders in June 1999.  The examiner reviewed the claims 
file in conjunction with the examination.  The veteran stated 
that he had recently been diagnosed with bipolar disorder.  
Upon examination, the veteran exhibited a very blunted affect 
and the examiner noted that his insight, judgment, and 
intellectual functioning appeared to be impaired.  She also 
noted that the veteran had been taking pain medication prior 
to the examination.  She diagnosed the veteran with bipolar 
diagnosis, by history, with the most recent episode 
depressed.  The veteran was also diagnosed with a cognitive 
disorder, not otherwise specified.  No Axis II or personality 
disorders were diagnosed.  The examiner noted that the 
evidence reflected that the veteran had been discharged from 
service due to an "inadequate personality."  She made no 
additional statements regarding the veteran's in-service 
diagnosis.  

In a January 2000 statement, the veteran asserted that he had 
been told that the term "bipolar disorder" was not used 
until the mid-1970s.  He submitted an article discussing 
bipolar disorder. 

In February 2000, Shashi Polavarapu, M.D., submitted a letter 
indicating that Bipolar I Disorder had been referred to as 
Manic-Depressive Illness from the 1950s through the 1970s.  
In the 1980s, the Bipolar Affective Illness name was given to 
the disorder.  Dr. Polavarapu further stated that Bipolar 
Disorder was categorized under mood disorders and considered 
a mental illness.  The letter does not reflect whether the 
veteran's claims file was reviewed or whether the veteran had 
been examined or evaluated by Dr. Polavarapu.  

The veteran was provided with a personal hearing in April 
2000.  He stated that he had not been treated for mental 
disorders of any kind prior to active service, or within one 
year after separation from service.  However, he recalled 
being evaluated by a psychiatrist during active service, but 
was sure he had not been hospitalized.  He also reported that 
he guessed he had experienced both "highs and lows" while 
in service, but he did not know whether he had exhibited a 
loss of self control during service or afterward.  He could 
not testify in the affirmative or the negative whether he had 
received any medication during service.  The veteran 
maintained that he was first diagnosed and treated for a 
mental disorder in 1999.  When asked why he did not seek 
treatment between 1964 and 1999, he stated that he had been 
an alcoholic and reported that there had not been a 
substantial period of time from the mid-1960s through the 
mid-1990s in which he was not abusing alcohol.  After 
quitting drinking in 1996, he indicated that his "troubles" 
did not change and he was later diagnosed with bipolar 
disorder.  Ultimately, the veteran contended that his 
problems with alcohol had "masked" his bipolar disorder 
symptomatology during service and through the years that 
followed.

After a complete review of the claims file and considering 
all the evidence of record, the Board finds that the evidence 
does not warrant a grant of service connection for bipolar 
disorder.  Such a disorder was not shown to have been 
manifested during active service.  The veteran's service 
medical records contain no evidence that the veteran 
manifested bipolar disorder on entrance, during service or on 
separation from service.  In fact, his November 1964 
discharge evaluation did not diagnose bipolar disorder, but 
stated that the veteran suffered from a personality disorder.  
Specifically, the clinical record asserted that the veteran 
suffered from a chronic and severe inadequate personality 
that was manifested by impaired personal relationships and an 
inadequate response to emotional, social, and intellectual 
stimuli.  Likewise, his separation examination noted no 
psychiatric abnormalities or a diagnosis of bipolar disorder.  

The medical evidence of record shows that the veteran next 
complained of psychiatric symptomatology in January 1999, 
approximately 35 years after service.  At that time, he 
reported that he had not been depressed after service until 
1997 when he was drinking heavily and had divorced.  He 
maintained that those depressive feelings resurfaced in 1998 
when he was separating from his next wife.  While the VA 
hospitalization and outpatient treatment records noted the 
veteran's contention that he had been treated by a 
psychiatrist during active service, no physician asserted 
that the veteran's bipolar disorder had its onset during 
service.  

Finally, while Dr. Polavarapu's letter addressed the prior 
name of bipolar disorder and the notion that it was commonly 
referred to as manic depressive illness from the 1950s 
through the 1970s, there is no indication that Dr. Polavarapu 
examined the veteran's personal medical records or the claims 
file.  In addition, Dr. Polavarapu makes no statement 
regarding whether the veteran was examined prior to the 
submission of the letter.  He did not indicate that the 
veteran had been misdiagnosed in service or relate a current 
psychiatric disorder, however characterized to the veteran's 
military.  Dr. Polavarapu's letter appears to be an objective 
statement regarding bipolar disorder, and not an evaluation 
of the veteran's personal psychiatric and medical history.  

The Board finds that the veteran did not incur bipolar 
disorder in service.  His service medical records are 
negative for such a disorder.  Further, such a disorder was 
not documented for many years after his separation from 
service.  Finally, to the extent that the June 1999 VA 
examiner diagnosed the veteran with bipolar disorder, by 
history, she did not opine whether the veteran's bipolar 
disorder was manifested during active service.  Instead, she 
noted that the veteran had been discharged from service due 
to an "inadequate personality."  

Finally, the Board acknowledges that the veteran was 
diagnosed with a personality disorder during active service.  
However, a personality disorder, in and of itself, is not 
disease or injury in the meaning of applicable legislation 
for disability compensation purposes.  38 C.F.R. § 3.303(c) 
(2001).  As stated previously in this decision, disabilities 
resulting from a mental disorder that are superimposed upon a 
personality disorder may be service-connected.  However, the 
evidence of record fails to demonstrate that any competent 
medical professional has found that the veteran's bipolar 
disorder is a mental disorder that was superimposed on the 
veteran's personality disorder in service.  As such, service 
connection for bipolar disorder in this case is not 
warranted.  

The Board acknowledges the veteran's assertions that he had 
manifestations of bipolar disorder in service, and was 
misdiagnosed in service or that his alcohol abuse masked the 
symptoms of bipolar disorder for many years.  However, the 
resolution of issues which involve medical knowledge, such as 
the diagnosis of disability and determination of medical 
etiology require professional evidence and such evidence is 
clearly absent in this case.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).  

As the evidence fails to show that bipolar disorder was 
incurred in or aggravated by active service, and as no 
physician has linked the veteran's disorder to service, 
service connection is not warranted.  

The preponderance of the evidence is against the veteran's 
claim.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b). 


ORDER

Service connection for bipolar disorder is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

